[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION Re: MOTION TO DISMISS
The court has examined paragraphs 12, 13 and 14 of the plaintiff's complaint and finds that a fair reading of those allegations indicates a claim that the actions of the defendant have prevented the plaintiff from making any reasonable use of his property. The complaint adequately alleges a taking of the plaintiff's property rights by the commission of specific acts and the corresponding injury to the plaintiff's property. Because the plaintiff is entitled to his day in court to prove his allegations, the motion to dismiss is denied. Tamm v. Burns, 20 Conn. App. 468, 472.
STODOLINK, JUDGE